Citation Nr: 1425628	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-03 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation for bilateral pes planus in excess of 10 percent prior to November 28, 2012, and in excess of 30 percent thereafter. 

2.  Entitlement to a total evaluation based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to December 1990. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio. 

The Veteran testified via a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing has been associated with the record on appeal. 

The case was before the Board in November 2012.  At that time, the Board denied entitlement to service connection for posttraumatic stress disorder (PTSD) and remanded the claims of entitlement of an initial disability rating greater than 10 percent for bilateral pes planus and entitlement to a TDIU to the agency of original jurisdiction (AOJ) for additional development and consideration.  During the pendency of this appeal, a February 2013 rating decision, the VA Appeals Management Center (AMC) granted a 30 percent rating for the Veteran's bilateral pes planus disability, effective from November 28, 2012.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  This allowance also created a "staged" evaluation for this disability, and the issue on appeal has been recharacterized as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's case was remanded, again, by the Board in January 2014 for further evidentiary development.  As will be discussed below, the Board's January 2014 remand directives have been substantially completed, and the appeal has been returned to the Board.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the claim period, the symptomatology and functional impairment associated with the Veteran's bilateral pes planus was severe.  

2.  Throughout the claim period, there is no evidence that the Veteran's bilateral pes planus is manifested marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation or that the associated symptoms approximate actual loss of use of either foot.  


CONCLUSION OF LAW

Throughout the claim period, the criteria for a 30 percent initial evaluation, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A letter dated in August 2008 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, identified private medical records, and treatment records concerning the Veteran's disability benefits from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21   (Fed. Cir. 2010).  To the extent that the Board's prior remands directed that all identified and outstanding VA and private treatment records be obtained and associated with the record, those instructions have been substantially completed.  There is no indication of any outstanding medical evidence pertinent to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA examinations were conducted in August 2009, July 2010, November 2012, and April 2014; neither the Veteran nor his representative have argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To the extent that the Board's prior remands directed that the Veteran be provided new VA examinations to determine the current frequency and severity of the manifestations associated with his bilateral pes planus, those directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) and/or Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the DRO and Board hearings, the DRO and VLJ noted the basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted that the Veteran's testimony would focus on the issue of entitlement to increased initial evaluation for bilateral pes planus.  The Board notes that, at the time of the DRO hearing, service connection for this disability had not been established, and the DRO focused on the elements of service connection that were deficient.  The Veteran was assisted at the hearings by an accredited representative from the American Legion.  The representative, the DRO, and the VLJ then asked questions to ascertain the symptomatology associated with the Veteran's bilateral pes planus had worsened in severity.  The VLJ and DRO sought to identify any pertinent evidence not currently associated with the file that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about his pes planus symptoms. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the DRO or Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the Veteran's claim; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board ultimately finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).  

There is no indication in the record that any additional evidence, relevant to the issues of entitlement to increased initial evaluations for the Veteran's service-connected bilateral pes planus, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Initially, the Board notes that, in addition to bilateral pes planus (the only disability of either foot for which service connection has been established), the Veteran has been diagnosed with degenerative joint disease and chronic lymphedema affecting both feet.  The United States Court of Appeals for Veterans' Claims (the Court) has held that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In the present case, there is no medical evidence which provides such a differentiation between the Veteran's foot symptoms and which are attributable to his service-connected pes planus as opposed to the other, nonservice-connected foot disabilities.  As such, the Board will assume that no such differentiation can be made, and all symptoms which he experiences will be attributed to his service-connected pes planus.  

As noted in the Introduction, the initial evaluation assigned for the Veteran's bilateral pes planus has been staged; evaluated 10 percent disabling prior to November 28, 2012, and 30 percent disabling thereafter.  For both stages, the disability is has been evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276, pertaining to acquired flatfoot (i.e., pes planus).  Diagnostic Code 5276 provides for the assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  For severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, assignment of a 30 percent rating is warranted.  A 50 percent rating is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board notes that these criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337   (1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95   (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56   (2009) (finding that § 4.7 should not be applied to the successive rating criteria of Diagnostic Code 7913).  

Also for consideration are the more general criteria of Diagnostic Code 5284, pertaining to "other foot injuries" which is, essentially, a "catch-all" provision intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Under this Diagnostic Code, moderate residuals of other foot injuries warrant a 10 percent rating, a 20 percent rating requires moderately severe residuals, and a 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See Id. 

The words "moderate", "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes that "moderate" is defined as "of average or medium quality, amount, scope, range, etc." and "severe" is defined as "extremely intense."  See Webster's New World Dictionary, Third College Edition (1988), pages 871, 1038.  

As Diagnostic Codes 5277, 5279, 5280, 5281 and 5282 do not provide for ratings in excess of 10 percent, their application cannot benefit the Veteran.  Further, based on the evidence of record, Diagnostic Codes 5278 and 5283 are not for application in the instant case because there has been no objective finding of claw foot or malunion or nonunion of tarsal or metatarsal bones.  

After a review of the evidence dated prior to November 28, 2012, to include the August 2009 and July 2010 VA examination reports, the Board concludes that the Veteran's pes planus symptoms do not meet or closely approximate the criteria for an evaluation in excess of 10 percent under Diagnostic Code 5276, pertaining to acquired flatfoot.  Specifically, although it appears that the Veteran's foot symptoms are severe, there is no objective evidence of marked deformity (pronation, abduction, etc.) and characteristic callosities.  However, as stated above, the pain and functional impairment associated with this service-connected disability are undoubtedly severe in nature prior to November 28, 2012, and thus, the Board concludes that the assignment of a 30 percent disability is warranted under Diagnostic Code 5284, pertaining to "other foot injuries."  Indeed, the August 2009 and July 2010 VA examiners noted that the Veteran's bilateral pes planus was severe in nature.  

In light of above, the remaining question before the Board is whether an evaluation in excess of 30 percent can be assigned at any time from February 11, 2008, (the date that service connection was established) and the present.  

The evidence of record, specifically, the April 2014 VA examination report, reflects that the symptoms associated with the Veteran's bilateral pes planus do not approximate actual loss of use of either foot, and thus, a 40 percent evaluation cannot be assigned under Diagnostic Code 5284.  Indeed, the only potentially applicable Diagnostic Code which could benefit the Veteran is 5276, pertaining to acquired flatfoot.  However, although the evidence reflects that the Veteran's disability is not improved with the use of orthotics as described in the criteria of Diagnostic Code 5276 for a 50 percent evaluation, there is no evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation.  As these symptoms are not shown, a 50 percent evaluation is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also Melson, Johnson, and Tatum, all supra.  

In light of above, the Board concludes that a 30 percent evaluation is warranted under Diagnostic Code 5284 prior to November 28, 2012, but an evaluation in excess of 30 percent cannot be assigned at any time during the appeal period.  
In Rice v. Shinseki, the Court held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (20120132), that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  In the present case, the Veteran filed a claim for TDIU while the issue of entitlement to a higher initial evaluation for bilateral pes planus was in appellate status.  Accordingly, his claim for TDIU, which is included on the title page, is part and parcel of this issue.  As will be discussed in more detail below, further evidentiary and procedural development is necessary before the matter of entitlement of TDIU may be adjudicated by the Board.  Accordingly, further discussion is not necessary at this time.  

The Board has also considered whether this issue should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected bilateral pes planus are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  In fact, the partial allowance above is based on the pes planus symptomatology and how these symptoms compared with the applicable schedular criteria.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's pes planus present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the available schedular evaluation is adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  In passing, the Board notes that the Veteran has not been employed during the appeal period, and while he has been hospitalized on several occasions for various health impairments, there is no indication, to include from the Veteran, that he has been hospitalized because of his pes planus.  Therefore, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation of 30 percent for bilateral pes planus prior to November 28, 2012, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 30 percent is denied.  


REMAND

After a review of the entire record, the Board concludes that further development is necessary.  Although the Veteran submitted two VA Forms 8940 (Application for Increased Compensation Based on Unemployability) in support of this claim in April 2010 and May 2010, these forms were incomplete upon submission and do not provide sufficient evidence to adjudicate his claim.  

Specifically, the Veteran's prior educational and occupational history must be clarified.  Although the record reflects that the Veteran is a college graduate, there is no verification of this or indication concerning the discipline of his studies.  Further, the circumstances of the Veteran's most recent employment are unclear.  He has variously reported that he has not been a full-time employee since either 1991 or 2003.  Although he has been in receipt of SSA disability benefits since August 2003, the April 2014 VA examination report reflects that he was employed in "occupational work studies" until approximately 2008.  Further development is necessary to determine whether this employment, or any other since 2003, was substantially gainful as opposed to marginal as per the U.S. Department of Commerce, Bureau of the Census.  

On remand, the AOJ must clarify these pertinent matters and undertake any additional development necessary to adjudicate the claim, to include obtaining an opinion from a vocational expert and/or referring the claim to the Director of Compensation Service for extraschedular consideration.  Smith v. Shinseki, 647 F.3d. 1380 (Fed.Cir. 2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.

2.  Thereafter, complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history and prior income levels, and obtaining an opinion from a vocational expert concerning whether any occupation which the Veteran would have been able to maintain (in light of the functional impairment associated with his bilateral pes planus) would have qualified as a substantially gainful occupation as per the standards of the U.S. Department of Commerce, Bureau of the Census.  

3.  Thereafter, readjudicate the Veteran's claim for TDIU in light of all of the evidence of record.  In doing so, the AOJ must consider whether referral to the Director of Compensation Service for extraschedular consideration is proper.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


